DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks and amendments filed on 05/10/2022. The amendments filed on 05/10/2022 have been entered. Accordingly Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims overall do not provide a clear correspondence to the teachings of the Specification. The main aspects of Applicant’s Drawings to understand the invention are seen from Figs. 3-4 and corresponding Specification [0038-0066]. The claims lack description of what the actual invention is in some instances such as Claim 1 limitation “restoring an image quality of the ultrasound image to a reference image quality of a reference image by entering image by entering the ultrasound image and the reference image to a restoration model trained to output a restored ultrasound image based on the ultrasound image and the reference image…”, does not provide an accurate representation of the Specification [0054][0056], Fig. 4, which discusses images of the anatomy without an interventional device (referred to as “reference images”) and the original images with interventional device (referred to as “corrupted images”) being inputted in a GAN with generator and discriminator to obtain output results that consist of an enhanced anatomical image without the interventional device (referred to as “restored images”), claim 1 limitations as a whole does not provide this subject matter for one of ordinary skill in the art to be able to discern such a process let alone be within the scope of understanding for the limitation cited. 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-20 limitations as a whole are unclear and do not reflect the teachings of the Specification and Drawings for one of ordinary skill in the art to discern the scope as well as metes and bounds. Under In re Steele and  In re Packard MPEP 2143.03 and 2173.06 all claims even when indefinite must be considered, Examiner may provide an applicable interpretation of the claims that would render the claims unpatentable over the prior art based on meaning of terms employed. Examiner based on Figs. 3-4 of the specification and using broadest reasonable interpretation for examination will interpret: segmentation of the interventional device being performing utilizing a machine learning approach, support for this interpretation is found in Applicant’s Specification [0053]. In subsequent stages the CNN is a U-Net architecture to output the segmentation of the interventional device from the ultrasound  images, referred to in Fig. 3, element 302a of the Drawings as “corrupted images”, Specification [0038][0049]. Reference image as an anatomical image(s) without the interventional device which is consistent with Fig. 4, element 402, [0054]. The restored image is the output once the corrupted images and reference images are provided to a GAN, the restored image is anatomical data representations without an interventional device. This interpretation is consistent with Fig. 4, Specification [0056][0063]. The combined segmented image with the restored ultrasound image will be considered as an output from a CNN and then in subsequent steps the combination of results which is a superimposing or blending of the images resulting in the output images seen in Fig. 5 element 522. This interpretation is consistent with Specification [0063][0066]. Examiner in the are rejection provided below attempts to map claims or specific claim limitations based on the interpretations disclosed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avendi et. al. (U.S. 20210059758, EFD August 30 2019)(hereinafter, “Avendi”) in view of Funka-lea et. al (U.S. 20190261945, August 29, 2019)(hereinafter, “Funka”).
Regarding Claims 1-20, 
Avendi teaches an imaging system that acquires a plurality of images generated by the system depicted in Figs. 1A-3 that includes an anatomical region with one or medical instruments that includes interventional device(s) such as a needle, catheter and introducer [0046][0047][0054]. A database of imaging data that can include images of medical instrument and/or anatomical objects of interest  (Fig. 4 and Fig. 5, element 502) [0055] and corresponding annotated labels that identify the one or more objects of interest that can also describe the location of the objects of interest (Fig. 5, element 504) [0059-0060].  
Thus, these sections of Avendi teaches corresponding  Claim 10, Claims 1, 11, 16 limitation: “acquiring an ultrasound image of an anatomical region with an interventional device” (Inventors Application: Drawings Fig. 3, element 302a, [0038]); Claim 9 limitation: “wherein the ultrasound image includes one or more image artifacts caused by the interventional device.” Examiner notes, this limitation refers to Applicant’s specification Fig. 3, element 302a, [0038], which is ultrasound image data with an interventional device, this is taught by Avendi. 
The training data Fig. 5 element 162: “…can be obtained from a database where health care providers upload images and then manually annotate those images to identify known objects of interest (e.g., specific anatomical parts, medical instruments, etc.) Each set of example imaging data 502 can be input into the object identification model 110. In response, the model 110 can output one or more predicted locations of one or more objects of interest 506 for each set of example imaging data 502. An objective function 508 can evaluate a difference between the identified predicted location(s) of one or more objects of interest 506 for each set of example imaging data 502 and the object of interest label(s) 504 associated with such set of imaging data 502. For example, the identified objects of interest labels 504 can be compared to the ground truth labels. As one example, the objective function 508 can determine, for each pixel or voxel of a rendering of the surrounding tissue in an image, whether the identification of the object of interest matches the label for such pixel or voxel, where non-matching pixels/voxels increase a loss value. The objective function 508 can be backpropagated through the object identification model 110 to train the model 110. It should be understood that FIG. 5 illustrates one example supervised learning workflow. Other training techniques can be used in addition or alternatively to the example workflow shown in FIG. 5. “ [0061]. Various machine learning models such as “…a random forest classifier; a logistic regression classifier; a support vector machine; one or more decision trees; a neural network; and/or other types of models including both linear models and non-linear models. Example neural networks include feed-forward neural networks, recurrent neural networks (e.g., long short-term memory recurrent neural networks), convolutional neural networks, or other forms of neural networks.” can be utilized [0066]. 
Thus, these sections of Avendi teaches corresponding Claim 13, Claims 2 and 11 limitations: “…reference image comprising an ultrasound image of an anatomical region without the interventional device” (Inventors Application: Drawings Fig. 4, element 402, [0056]).
Fig. 13: “…as shown at 206, the method 200 also includes receiving a labeled image from the computer system as an output of the at least one machine-learned object of interest identification model 110, where the object of interest (e.g., the medical instrument 145, the anatomical object of interest 30, and/or the surrounding tissue 32) in the scene 12 of the image 14 is annotated or labeled. It should be understood that the machine-learned model(s) 110 can be trained to detect, locate, segment, and/or label the one or more objects of interest present in the input image(s) according to any of the suitable methods as described herein and for any particular purpose. For example, the machine-learned model(s) may first be trained to detect the medical instrument 145, the anatomical object of interest 30, and/or the surrounding tissue 32. In addition, the machine-learned model(s) 110 may also be trained to locate and segment the medical instrument 145, the anatomical object of interest 30, and/or the surrounding tissue 32. Further, in particular embodiments, differences between training the machine-learned model(s) 1110 to locate the anatomical object 30 and/or the surrounding tissue 32 versus training the machine-learned model(s) 110 to segment the medical instrument 145, the anatomical object of interest 30, and/or the surrounding tissue 32 include how the data is labeled for training and architectural details. As used herein, “segmentation” generally refers to a partition of an image into several coherent parts, but typically does not attempt to understand what such parts represent. On the other hand “semantic segmentation” generally attempts to partition the image into semantically meaningful parts, and to classify each part into one of the pre-determined classes.” [0093-0094].
As such, Avendi is providing a semantically trained database of imaging data and objects of interest that are provided to a machine learning system that provides results on acquired testing images either segmentation, detection, location and/or labels of objects of interest based on the training. The output provided to the user is labeled image(s) that can be overlaid atop the image as illustrated in Figs. 13-14 [0095-0097].
Thus, these sections of Avendi teaches Claims 5-6, 8, 12 and corresponding Claims 1 and 11 limitations: “…segmenting the interventional device from the ultrasound image to obtain a segmented image of the interventional device” (Inventors Application: Drawings Fig. 3, element 356b, [0049][0053]) ; combining the segmented image with the restored ultrasound image to obtain a corrected ultrasound image (Inventors Application: Drawings Figs. 3-4, [0063][0066]); Claim 11 “processing of a first deep learning model to obtain a segmented image of the interventional device”

Funka in the field of ultrasound imaging teaches a GAN with a U-Net generator with two or more discriminators [0040-0050]. 
Thus, these sections of Funka teaches claims 3-4, 7, 9, 14 and 19-20; an enhanced output for Claims 2, 11 limitation: “…reference image comprising an ultrasound image of an anatomical region without the interventional device” (Inventors Application: Drawings Fig. 4, element 402, [0056][0062]).

Since Avendi has the software capabilities that utilizes ultrasound images and training databases that includes anatomy and medical device(s) of interest it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CNN approach of Avendi to a GAN with U-Net generator as taught in Funka to obtain enhanced segmented images of the anatomy without an interventional device and segmentation of the interventional device resultants, as a GAN CNN based approach improves training and provides outputs that are perceptually realistic (Funka, [0056]). Further, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to take the outputs from the GAN U-Net system of Funka in combination to the image overlay display framework from Avendi Figs. 13-14 to show a user enhanced optimized resultant images of the interventional device position within the anatomy. 

Regarding Claim 16 system hardware components, Avendi teaches: A system, comprising: an ultrasound probe (Fig. 1B-3, element 28, probe, [0049][0051]);
a display device (Fig. 1A, elements 17 and 20, additional and user display, [0047]; Fig. 1B, element 13, display, [0048]); 
a memory storing instructions (“…the controller/processor 16 can be configured to detect, identify, and map or track one or more objects (e.g., medical instruments, anatomical features, etc.) in a plurality of scenes 12 contained within each image 14 generated by the imaging system 10 from a plurality of real-time two-dimensional ultrasound images 70 extruded from a video feed 60 (see FIGS. 7 and 8). In addition, the imaging system 10 can include a user interface 22, such as a computer and/or keyboard, configured to assist a user in generating and/or manipulating the plurality of scenes 12 contained within each individual image 14. Further, the imaging system 10 can also include an additional display 17 that can depict annotated or labeled objects of interest (e.g., a medical instrument 145 or an anatomical object of interest) to localize and/or track such objects, although it is to be understood that in some embodiments, the user display 20 can be used to depict the annotated or labeled objects of interest. If an additional display 17 is utilized, the additional display 17 can be coupled to the rest of the imaging system via a mechanical arm 19 so that a user (e.g., healthcare provider) can position the additional display 17 in a desired location for ease of viewing the annotated image 14.” [0047]).

Response to Arguments
Applicant’s arguments regarding prior art reference Nguyen is moot in view of the new grounds of rejections provided in the office action above.
Applicant’s arguments regarding the amendments overcoming previous 112(b) rejections, Examiner respectfully disagrees and has deemed the claims to disclose matter that is not the intended teachings of the Specification. Further the claims when examined as a whole are unclear the scope and the metes and bounds as to how the limitations are being further narrowed and corresponding to the subsequent limitation(s). Under the MPEP 2143.03 and 2173.06 Examiner can provide applicable interpretations that would render the claims unpatentable over the prior art based on meaning of terms employed. Examiner has provided interpretations consistent with Applicant’s Drawings and Specifications. 
With regards to Applicant’s arguments regarding Avendi not teaching segmentation rather tracking and identifying. Examiner again respectfully disagrees, as stated in Avendi and provided in the office action above, “It should be understood that the machine-learned model(s) 110 can be trained to detect, locate, segment, and/or label the one or more objects of interest present in the input image(s) according to any of the suitable methods as described herein and for any particular purpose.” (Avendi, [0093-0094]).
With regards to Applicant’s arguments regarding Avendi CNN approach not functionally being able to be modified to a GAN based approach since Avendi does not teach segmentation of a device. Examiner again respectfully disagrees. Avendi states, as provided in the office action above, “In addition, the machine-learned model(s) 110 may also be trained to locate and segment the medical instrument 145, the anatomical object of interest 30, and/or the surrounding tissue 32.” (avendi, [0093-0094]). Modifying the CNN approaches is within obviousness of one of ordinary skill in the art and Avendi provides the bases that the system can function with, “…a random forest classifier; a logistic regression classifier; a support vector machine; one or more decision trees; a neural network; and/or other types of models including both linear models and non-linear models. Example neural networks include feed-forward neural networks, recurrent neural networks (e.g., long short-term memory recurrent neural networks), convolutional neural networks, or other forms of neural networks.” (Avendi, [0066]).
Applicant may contact Examiner to schedule an interview with any questions/clarifications regarding the final office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793